DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No 10,485,545 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Sherwin on 8/25/2022.
	Claim 12: A fastener applicator comprising:
a handle;
a first trigger coupled rotatably with respect to the handle;
a second trigger coupled rotatably with respect to the handle; and
an interlock disposed with the second trigger, the interlock comprising a cam follower engaged in a cam channel that selectively prevents rotation of the second trigger relative to the first trigger depending on a location of the cam follower within the cam channel, wherein the location of the cam follower in the cam channel is set by a position of the first trigger, wherein the handle includes the cam channel and the second trigger includes the cam follower, wherein the cam channel has a first leg that permits tandem movement of the second trigger with the first trigger during closing of the first trigger and a shoulder that prevents movement of the second trigger relative to the first trigger until the first trigger is closed and wherein the cam channel has a second leg that permits tandem movement of the second trigger with the first trigger during re-opening of the first trigger after the second trigger has been closed relative to the first trigger.

Claims 13-15 have been canceled. 

Claim 16: A fastener applicator comprising:
a handle;
a shaft extending distally from the handle;
a jaw assembly at a distal end of the shaft having one or more fastener supporting structures;
a first trigger coupled movably with respect to the handle, the first trigger coupled to the jaw assembly such that movement of the first trigger relative to the handle selectively closes the jaw assembly;
a second trigger coupled movably with respect to the first trigger, the second trigger coupled to the jaw assembly such that movement of the second trigger relative to the first trigger selectively retracts the one or more fastener supporting structures; and
an interlock coupled to the second trigger and operatively arranged to selectively prevent movement of the second trigger relative to the first trigger depending on a position of the first trigger, wherein the interlock includes a cam follower engaged with a cam channel, wherein the handle includes the cam channel and the second trigger includes the cam follower, wherein the cam channel has a first leg that permits tandem movement of the second trigger with the first trigger during closing of the first trigger and a shoulder that prevents movement of the second trigger relative to the first trigger until the first trigger is closed and wherein the cam channel has a second leg that permits tandem movement of the second trigger with the first trigger during re-opening of the first trigger after the second trigger has been closed relative to the first trigger.

Claims 19-21 have been canceled. 

Claim 22: A fastener applicator comprising:
a handle;
a first trigger movable with respect to the handle between a first position and a second position;
a second trigger movable with respect to the first trigger between an initial position and an actuated position;
a first interlock coupled to the second trigger and operatively arranged to selectively prevent movement of the second trigger relative to the first trigger until the first trigger is moved into the second position, wherein the first interlock includes a cam follower engaged with a cam channel, wherein the handle includes the cam channel and the second trigger includes the cam follower, wherein the cam channel has a first leg that permits tandem movement of the second trigger with the first trigger during closing of the first trigger and a shoulder that prevents movement of the second trigger relative to the first trigger until the first trigger is closed and wherein the cam channel has a second leg that permits tandem movement of the second trigger with the first trigger during re-opening of the first trigger after the second trigger has been closed relative to the first trigger; and
a second interlock coupled to the first trigger and operatively arranged to selectively prevent movement of the first trigger relative to the handle until the second trigger is moved into the actuated position.

Allowable Subject Matter
Claims 12, 16-18 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose, wherein the handle includes the cam channel and wherein the cam channel has a second leg that permits tandem movement of the second trigger with the first trigger during re-opening of the first trigger after the second trigger has been closed relative to the first trigger (claims 12, 16 and 22). 
The prior art of record of Mohan (US Pub No. 2011/0190809) in view of Huang (US Pub No. 2010/0264194) discloses everything in claims 12, 16 and 22 including a handle (14) (Mohan, Figure 1), a first trigger (34) (Mohan, Figure 1) having a second interlock (60) (Mohan, Figure 2), a second trigger (36) (Mohan, Figure 1) having a first interlock (128a, 160a) (Huang, Figures 68-70), wherein the first interlock includes a cam follower (160a) (Huang, Figures 68-70) engaged with a cam channel (128a) (Huang, Figures 68-70), wherein the second trigger (460) (Huang, Figures 68-70) includes the cam follower (Huang, Paragraph 0206) and wherein the cam channel has a first leg (clearly shown in Figure 70 of Huang) that permits tandem movement of the second trigger with the first trigger during closing of the first trigger (Huang, Paragraph 0206) and a shoulder (clearly shown in Figure 70 of Huang) that prevents movement of the second trigger relative to the first trigger until the first trigger is closed (Huang, Paragraph 0206) but fails to disclose wherein the handle includes the cam channel and wherein the cam channel has a second leg that permits tandem movement of the second trigger with the first trigger during re-opening of the first trigger after the second trigger has been closed relative to the first trigger (claims 12, 16 and 22). The reference of Huang discloses that the first trigger (428) includes the cam channel and not the handle including the cam channel as claimed.
The limitations as stated above in claims 12, 16 and 22 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771